                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

KAJEET, INC,

               Plaintiff,

v.                                               Civil Action No. 1:20-cv-01339-MN

NORTONLIFELOCK INC.,

               Defendant.


     NORTONLIFELOCK INC.’S MOTION TO RECONSIDER THE DENIAL OF THE
     MOTION TO DISMISS TO KAJEET, INC.’S ORIGINAL COMPLAINT OR, IN THE
             ALTERNATIVE, TO BAR INFRINGEMENT ALLEGATIONS

        Pursuant to Fed. R. Civ. P. 59(e), Defendant NortonLifeLock Inc. (“NortonLifeLock” or

“Defendant”) moves for reconsideration of its motion to dismiss Plaintiff Kajeet, Inc.’s (“Kajeet”

or “Plaintiff”) Complaint (Dkt. No. 12) based on new evidence. The complaint should be

dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) because the claims of the patent-

in-suit, United States Patent No. 8,667,559, are directed to unpatentable subject matter under 35

U.S.C. § 101, particularly in light of recent statements made by Kajeet that contradict its prior

allegations that the asserted patent claims were limited to requiring remote storage and

application of policies. This Motion is supported by the attached Memorandum in Support,

which is incorporated into this Motion by reference.

        WHEREFORE, NortonLifeLock respectfully requests that the Court reconsider its prior

denial of NortonLifeLock’s motion to dismiss in light of Kajeet’s recent, inconsistent assertions

and hold the patent-in-suit is invalid under § 101 and dismiss Plaintiff’s Complaint without

prejudice. Alternatively, to the extent the Court maintains its prior ruling, NortonLifeLock

requests that Kajeet be barred from pursuing infringement contentions based on claim

construction positions that contradict its prior admissions regarding the scope of the claims.
Dated: June 18, 2021     /s/ Kevin M. Capuzzi
                       Kevin M. Capuzzi (DE No. 5462)
                       Noelle B. Torrice (DE No. 5957)
                       BENESCH, FRIEDLANDER, COPLAN &
                       ARONOFF LLP
                       1313 North Market Street, Suite 1201
                       Wilmington, DE 19801
                       Telephone: (302) 442-7010
                       Facsimile: (302) 442-7012
                       Email: kcapuzzi@beneschlaw.com
                       Email: ntorrice@beneschlaw.com

                       Manish K. Mehta (admitted pro hac vice)
                       Cristina Q. Almendarez (admitted pro hac vice)
                       Zaiba Baig (admitted pro hac vice)
                       BENESCH, FRIEDLANDER, COPLAN &
                       ARONOFF LLP
                       71 South Wacker Drive, Suite 1600
                       Chicago, IL 60606
                       Telephone: (312) 212-4949
                       Facsimile: (312) 757-9192
                       Email: mmehta@beneschlaw.com
                       Email: zbaig@beneschlaw.com

                       Charanjit Brahma (admitted pro hac vice)
                       BENESCH, FRIEDLANDER, COPLAN &
                       ARONOFF LLP
                       One Montgomery Tower, Suite 2700
                       San Francisco, CA 94104
                       Telephone: (628) 600-2241
                       Facsimile: (628) 221-5828
                       Email: cbrahma@beneschlaw.com

                       Attorneys for NortonLifeLock Inc.




                       -2-
                               RULE 7.1.1 CERTIFICATION

       Counsel for NortonLifeLock, Inc. hereby certifies that counsel for the parties met and

conferred about the foregoing Motion and Kajeet indicated that it intends to oppose the Motion.


                                                           /s/ Noelle B. Torrice____
                                                           Noelle B. Torrice (DE No. 5957)
                                CERTIFICATE OF SERVICE

        I, Kevin M. Capuzzi, hereby certify that, on June 18, 2021, a true and correct copy of the
foregoing Defendant NortonLifeLock Inc.’s Motion to Reconsider the Motion to Dismiss Plaintiff
Kajeet, Inc.’s Original Complaint was served via CM/ECF on the attorneys of record.


                                                    /s/ Kevin M. Capuzzi
                                                    Kevin M. Capuzzi (DE No. 5462)
